

116 SRES 505 IS: Expressing the sense of the Senate that the United States will continue to provide support to international partners to help prevent and stop the spread of the coronavirus.
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 505IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mr. Cassidy submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the United States will continue to provide support to international partners to help prevent and stop the spread of the coronavirus.Whereas an outbreak of the coronavirus, known as COVID-19, was first detected in Wuhan, China, and was reported by China to the World Health Organization on December 31, 2019;Whereas the characteristics of the coronavirus, such as the way the virus is transmitted and the ability of the virus to rapidly spread, have raised concerns among experts that the virus may have the potential to become a pandemic;Whereas the World Health Organization declared that the outbreak of the coronavirus constitutes a public health emergency of international concern;Whereas the medical facilities in China have been overwhelmed;Whereas the coronavirus has infected tens of thousands of people in China and hundreds more people worldwide;Whereas the coronavirus has infected more than a dozen citizens of the United States;Whereas the United States Government has pledged the support of the United States in combating the coronavirus;Whereas experts in the United States Government, including public health experts from the Centers for Disease Control and Prevention, should join the World Health Organization in efforts to stop the spread of the coronavirus in China; andWhereas ending the spread of the coronavirus is in the best interest of people at home in the United States and abroad: Now, therefore, be itThat—(1)it is the sense of the Senate that—(A)the United States will continue to provide support to international partners to help prevent and stop the spread of the coronavirus; and(B)the United States stands in solidarity with the people of China and other countries around the world who are suffering from the coronavirus; and(2)the Senate encourages the United States Government to continue to work together with the World Health Organization and other countries on the goal of preventing the coronavirus from taking more lives.